



Exhibit 10.12
RETIREMENT AGREEMENT AND GENERAL RELEASE
THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”), is made by and
between DocuSign, Inc., a Delaware corporation (the “Company”), and Neil
Hudspith (“Executive” or “Employee”) and together with the Company, the
“Parties”.
WHEREAS, the Parties entered into an Employment Agreement dated December 12,
2012 (the “Employment Agreement”) under which Executive was employed as the
Company’s Chief Revenue Officer;
WHEREAS, after almost six years of dedicated service to the Company, Executive
has announced his intention to retire from his current position as President,
Worldwide Field Operations, and from any Officer or Director positions he holds
with the Company’s subsidiaries and/or branch offices effective February 15,
2019 (the “Resignation Date”).
WHEREAS, in recognition of Executive’s significant contributions to the Company,
and past service in building the Company’s core team, the Company wishes to
offer him a separation package and Consulting Agreement;
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, together with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Resignation. On or before the Resignation Date, Executive will submit a letter
of resignation in the form attached as Exhibit A. On the Resignation Date,
Executive will cease to be an employee of the Company or hold any Board or
Director positions with the Company’s subsidiaries and/or branch offices.
2.Consideration. In consideration of Executive’s acceptance of this Agreement
and abidance by its terms and conditions, the Company will provide Executive
with the following benefits:
(a)Executive shall remain in his current position on payroll and receive full
salary and benefits until his Resignation Date, unless otherwise agreed to in
writing by the Parties. On the Resignation Date, the Company shall pay Executive
a lump sum cash payment in respect of Executive’s (i) accrued but unpaid base
salary earned through the Resignation Date, and (ii) any accrued but unused
vacation time earned through the Resignation Date. In addition, the Company
shall reimburse Executive for all business expenses incurred on behalf of the
Company through the Resignation Date, in accordance with the Company’s policies
with respect to the reimbursement of expenses.
(b)Executive shall remain a service provider such that Executive’s equity awards
and/or stock options with the Company shall continue to vest pursuant to the
Plan terms, until the Resignation Date;
(c)Provided that Executive executes, on or within 21 days of February 15, 2019,
the Reaffirmation of Settlement and General Release (the “Reaffirmation
Agreement”) attached hereto as Exhibit B, and does not revoke the Reaffirmation
Agreement in accordance with its terms, then Executive shall be entitled to
following additional benefits:
(i)Executive shall remain eligible for any earned incentive compensation based
on his performance as the Company’s Chief Revenue Officer for Fiscal Year 2019.
It is understood and agreed that such incentive compensation will be calculated
and paid based on the Company’s standard timeline for payment of commissions;
and
(ii)Subject to early termination as set provided in the agreement, Executive
shall become a non-employee Consultant to the Company’s Chief Executive Officer
through February 15, 2020, for a period of approximately 12-months, terminable
on written notice, as fully set forth in the Exclusive Consulting Agreement (the
“Exclusive Consulting Agreement”) attached hereto as Exhibit C. As a
non-employee Consultant, it is understood and agreed that Executive shall
qualify as a “service provider” and will continue time based vesting throughout
the term of the Exclusive Consulting Agreement with respect to Restricted Stock
Unit (“RSU”) grant number 00005598, 006990 and 00009297 under the Company’s
Amended and Restated 2011 Equity Incentive Plan, and the 2018 DocuSign, Inc.
Equity Incentive Plan (collectively, the “Plan”). For the purposes of clarity,
Executive shall not be considered a “service provider” during the term of the
Exclusive Consulting Agreement and shall cease all time based vesting on his
Resignation Date with respect to RSU grant number 001816 and 003342. Upon
termination of the Exclusive Consulting Agreement on February 15, 2020 (or
earlier following the terms of that agreement), Executive shall cease to be a
service provider under the Plan with respect to RSU grant number 00005598,
006990 and 00009297 and any remaining unvested equity on that date shall be
cancelled pursuant to the terms of the Plan.





--------------------------------------------------------------------------------





Notwithstanding any other provision of this Agreement to the contrary, if
Executive materially breaches any of the covenants under the Confidential
Information, Invention Assignment and Arbitration Agreement or his duty of
loyalty during the consulting period, then Executive shall forfeit his right to
receive the benefits set forth in Section 2(c), to the extent then unpaid. This
paragraph shall be in addition to any other remedy at law or in equity available
to the Company.
3.Executive Acknowledgements and Covenants.
(a)Executive acknowledges that the Company’s agreement to provide the
consideration set forth in Section 2 is in exchange for the promises, releases
and agreements of Executive set forth in this Agreement. Executive further
acknowledges that neither entering into this Agreement nor providing the
consideration set forth in Section 2 constitutes an admission by the “Releasees”
(as defined below) of liability or of violation of any applicable law or
regulation. The Parties acknowledge that the Releasees expressly deny any
liability or alleged violation and that this arrangement has been made in
recognition of Executive’s service to the Company and for the purpose of
compromising any and all claims of Executive.
(b)Executive shall provide written notice to the Company if he intends to
commence alternate employment or self-employment during the one-year period
following the Resignation Date. Executive is not required to return to the
Company any consideration or benefits provided by the Company hereunder, and
there shall be no mitigation or diminution of any such consideration or benefits
provided or to be provided by the Company hereunder, in the event of
commencement of such employment or self-employment. Notwithstanding the above,
Executive understands and agrees that if he accepts alternate employment,
self-employment, or an advisory role with any competitor of the Company, then
such acceptance shall constitute Executive’s voluntary termination of the
Exclusive Consulting Agreement attached hereto as Exhibit C and he shall cease
being a “service provider” under that agreement.
4.General Release of Claims.
(a)Executive and his heirs, personal representatives, successors and assigns,
hereby forever release, remise and discharge the Company and its subsidiaries,
and each of their past, present, and future officers, directors, shareholders,
members, employees, trustees, agents, representatives, affiliates, successors
and assigns (collectively referenced herein as “Releasees”) from any and all
claims, claims for relief, demands, actions and causes of action of any kind or
description whatsoever, known or unknown, whether arising out of contract, tort,
statute, regulation or otherwise, in law or in equity, which Executive now has,
has had, or may hereafter have against any of the Releasees (i) from the
beginning of time through the date upon which Executive signs this Agreement,
and/or (ii) arising from, connected with, or in any way growing out of, or
related to, directly or indirectly, (A) Executive’s service as an officer,
director or employee, as the case may be, of the Company and its subsidiaries
and affiliates, (B) any transaction or occurrence prior to the date upon which
Executive signs this Agreement and all effects, consequences, losses and damages
relating thereto, (C) the Executive’s Employment Agreement; (D) all cash
incentive awards, commissions, and all equity or equity-based awards granted, or
promised to be granted, by the Company to Executive (except such awards which
are owed under this Agreement) and (E) Executive’s employment or cessation of
employment with the Company under the common law or any federal or state
statute, including, but not limited to, all claims arising under Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991, as
amended; the Equal Pay Act; the False Claims Act, 31 U.S.C.A. § 3730, as
amended, including, but not limited to, any right to personal gain with respect
to any claim asserted under its “qui tam” provisions; Sections 1981 through 1988
of Title 42 of the United States Code, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Immigration Reform and Control Act,
as amended; The Americans with Disabilities Act of 1990, as amended; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers’ Benefit Protection Act of 1990, as amended; the Worker Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended; the Fair Labor Standards Act of 1938; Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); any other federal, state or local
civil or human rights law or any other local, state or federal law, regulation
or ordinance, such as the California Family Rights Act, the California Fair
Employment and Housing Act, the Occupational Safety and Health Act, the
California Labor Code, including but not limited to the Private Attorneys
General Act, any applicable California Industrial Wage Orders, all as amended;
any public policy, contract, tort, or common law; or any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters.
(b)Executive is releasing all known and unknown Claims, and waiving any rights
under California Civil Code Section 1542, or similar laws, which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
(c)Notwithstanding the foregoing, nothing in this Agreement shall release or
waive any rights or claims Executive may have: (i) under this Agreement, the
Exclusive Consulting Agreement, the Reaffirmation Agreement or the Plan;





--------------------------------------------------------------------------------





(ii) for indemnification under any written indemnification agreement by and
between Executive and the Company and/or under applicable law or the Company’s
charter or bylaws; (iii) under any applicable insurance coverage(s) (including,
without limitation, COBRA rights); (iv) with respect to any accrued and vested
benefits under any tax-qualified retirement plans of the Company; (v) with
respect to any claims that cannot be waived by operation of law; (vi) with
respect to any claims which may arise after Executive signs this Agreement; or
(vii) with respect to Executive’s right to challenge the validity of the release
under the ADEA.
(d)Additionally, while Executive acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Executive’s
employment with the Company, the Parties agree that this Agreement shall not
preclude Executive from filing any charge with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other governmental agency
or from any way participating in any investigation, hearing, or proceeding of
any government agency.
5.Affirmations. Executive affirms that he has not filed or caused to be filed,
and is not a party to any claim, complaint, or action against the Company or any
of its subsidiaries or affiliates in any forum or form. Executive also affirms
that he has no known workplace injuries or occupational diseases and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act or any similar state law. Executive also affirms that nothing
in this Agreement or his resignation shall constitute “Good Reason” or a
“Qualifying Termination” under the terms any agreement between himself and the
Company including but not limited his Retention Agreement signed on September
14, 2016, or his Amended and Restated Retention Agreement signed on April 3,
2018 (collectively “Retention Agreements”). For purposes of clarity, this means
that Executive shall not have any rights under the Retention Agreements
following his Resignation Date.
6.Communication Plan. The Company and Executive are committed to working
together on a mutually agreeable communication plan regarding Executive’s
resignation. Executive further agrees he shall not disparage DocuSign or any
current or former director, officer, agent or employee of DocuSign, except
neither Party shall be prohibited from making any truthful statements when
required to do so by law, regulatory authority, subpoena or court order.
7.Consultation with Attorney; Voluntary Agreement. Executive acknowledges that
(a) the Company hereby advises him to consult with an attorney of his own
choosing prior to executing this Agreement, (b) Executive has carefully read and
fully understands all of the provisions of this Agreement, and (c) Executive is
entering into this Agreement, including the provisions set forth in Section 4
hereof, knowingly, freely and voluntarily in exchange for good and valuable
consideration.
8.Review and Revocation. Executive acknowledges that he has been given twenty-
one (21) calendar days to consider the terms of this Agreement, although he may
sign it sooner. Executive agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
twenty-one (21) calendar day consideration period. Executive shall have seven
(7) calendar days from the date this Agreement is originally executed by
Executive to revoke his consent to the terms of this Agreement. Such revocation
must be in writing and sent via hand delivery or signed via DocuSign to the
attention of the Company’s General Counsel at Reggie.Davis@DocuSign.com. Notice
of such revocation must be received within the seven (7) calendar days
referenced above. In the event of such revocation by Executive, this Agreement
shall not become effective, and Executive shall not have any rights to the
consideration set forth in Section 2. Provided that Executive does not revoke
this Agreement within such seven (7) day period, this Agreement shall become
effective on the eighth (8th) calendar day after the date on which Executive
signs it.
9.Governing Law. This Agreement shall be governed by and construed and enforced
according to the laws of the State of California, without regard to conflicts of
laws principles thereof.
10.Taxes. The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated to guarantee any
particular tax result for Executive with respect to any payment provided
hereunder, and Executive shall be responsible for any taxes imposed on him with
respect to any such payment.
11.Entire Agreement. This Agreement constitutes the entire understanding between
the Parties with respect to the subject matter and supersedes, terminates, and
replaces any prior or contemporaneous understandings or agreements with respect
thereto.
12.Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Each amount to be
paid or benefit to be provided under this





--------------------------------------------------------------------------------





Agreement shall be construed as a separate identified payment for purposes of
Section 409A of the Code. The Company makes no representation that any or all of
the payments described in this Agreement shall be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment.
13.Modifications. This Agreement may not be changed, amended, or modified unless
done so in a writing signed by the Company and Executive.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
 
DocuSign, Inc
Dated:
January 31, 2019
 
By:
/s/ Reggie Davis
 
 
 
Name:
Reggie Davis
 
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 
Neil Hudspith
Dated:
January 30, 2019
 
 
/s/ William Hudspith






--------------------------------------------------------------------------------





EXHIBIT A
[Date]
Neil Hudspith
Re: Resignation
To Whom It May Concern:
Effective February 15, 2019, I voluntarily resign from my position as President,
Worldwide Field Operations of DocuSign, Inc. (“DocuSign”), along with all Board
and Director positions with subsidiaries and/or branch offices of DocuSign with
which I am affiliated.
Sincerely,


Neil Hudspith







--------------------------------------------------------------------------------





EXHIBIT B
REAFFIRMATION OF RESIGNATION AGREEMENT AND GENERAL RELEASE
THIS REAFFIRMATION OF RESIGNATION AGREEMENT AND GENERAL RELEASE (this
“Reaffirmation Agreement”), dated as of February __, 2019, is made by and
between DocuSign, Inc., a Delaware company (the “Company”), and Neil Hudspith
(“Executive” or “Employee”) (and together with the Company, the “Parties”). The
Parties previously entered into a Resignation Agreement and General Release
(“Release Agreement”). Executive’s last day of employment with the Company was
February 15, 2019. Executive was paid his regular wages through this date. The
Parties subsequently and concurrently with this Reaffirmation Agreement entered
into an Exclusive Consulting Agreement, pursuant to which the Company retained
Executive as an independent contractor for a period of twelve (12) months,
terminable for convenience by Executive on 30-days written notice. Executive is
now eligible to receive the consideration set forth in Section 2(c) of the
Release Agreement, subject to his executing (and not revoking) this
Reaffirmation Agreement, as provided below.
1.Terms of Release Agreement
All of the terms set forth in the Release Agreement remain in full force and
effect. Unless specifically provided to the contrary, all terms used in this
Reaffirmation Agreement shall have the same meaning ascribed to them in the
Release Agreement which it reaffirms and supplements.
2.
Supplemental Release

(a)Executive and his heirs, personal representatives, successors and assigns,
hereby forever release, remise and discharge the Company and its subsidiaries,
and each of their past, present, and future officers, directors, shareholders,
members, employees, trustees, agents, representatives, affiliates, successors
and assigns (collectively referenced herein as “Releasees”) from any and all
claims, claims for relief, demands, actions and causes of action of any kind or
description whatsoever, known or unknown, whether arising out of contract, tort,
statute, regulation or otherwise, in law or in equity, which Executive now has,
has had, or may hereafter have against any of the Releasees (i) from the
beginning of time through the date upon which Executive signs this Reaffirmation
Agreement, and/or (ii) arising from, connected with, or in any way growing out
of, or related to, directly or indirectly, (A) Executive’s service as an
officer, director or employee, as the case may be, of the Company and its
subsidiaries and affiliates, (B) any transaction or occurrence prior to the date
upon which Executive signs this Reaffirmation Agreement and all effects,
consequences, losses and damages relating thereto, (C) the Executive’s
Employment Agreement; (D) all cash incentive awards, commissions, and all equity
or equity- based awards granted, or promised to be granted, by the Company to
Executive (except such awards which are owed pursuant to this Agreement) and (E)
Executive’s employee or cessation of employment with the Company under the
common law or any federal or state statute, including, but not limited to, all
claims arising under Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991, as amended; the Equal Pay Act; the False Claims Act,
31 U.S.C.A. § 3730, as amended, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Employee Retirement Income Security Act of 1974, as amended; the Immigration
Reform and Control Act, as amended; The Americans with Disabilities Act of 1990,
as amended; the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the Older Workers’ Benefit Protection Act of 1990, as amended; the
Worker Adjustment and Retraining Notification Act, as amended; the Occupational
Safety and Health Act, as amended; the Fair Labor Standards Act of 1938; Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”); any other
federal, state or local civil or human rights law or any other local, state or
federal law, regulation or ordinance, such as the California Family Rights Act,
the California Fair Employment and Housing Act, the Occupational Safety and
Health Act, the California Labor Code, including but not limited to the Private
Attorneys General Act, any applicable California Industrial Wage Orders, all as
amended; any public policy, contract, tort, or common law; or any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in these
matters.
(b)Executive is releasing all known and unknown Claims, and waiving any rights
under California Civil Code Section 1542, or similar laws, which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
(c)Notwithstanding the foregoing, nothing in this Reaffirmation Agreement shall
release or waive any rights or claims Executive may have: (i) under this
Reaffirmation Agreement; (ii) under the Release Agreement, Exclusive Consulting
Agreement, or the Plan (iii) for indemnification under any written
indemnification agreement by and between Executive and the Company and/or under
applicable law or the Company’s charter or bylaws; (iv) under any applicable
insurance coverage(s) (including, without limitation, COBRA rights); (v) with
respect to any accrued and vested benefits under any tax-qualified retirement
plans of the Company; (vi) with respect to any claims that cannot be waived by
operation of law; (vii) with respect to any claims





--------------------------------------------------------------------------------





which may arise after Executive signs this Agreement; or (viii) with respect to
Executive’s right to challenge the validity of the release under the ADEA.
(d)Additionally, Executive acknowledges and understands that by this
Reaffirmation Agreement he foregoes, among other things, any and all past and
present rights to recover money damages or personal relief arising out of
Executive’s employment with the Company, the Parties agree that this
Reaffirmation Agreement shall not preclude Executive from filing any charge with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or any other governmental agency or from any way participating in any
investigation, hearing, or proceeding of any government agency.
3.Miscellaneous
(a)Executive acknowledges and agrees that he has been paid all amounts that the
Company or any Releasees allegedly should have paid him in the past.
(b)Executive agrees to return to the Company all Company property, including
electronics, computers, files, memoranda, documents, records, copies of the
foregoing, the Company-provided credit cards, keys, building passes, security
passes, access or identification cards, and any other the Company property in
his possession, custody or control. To the extent Executive subsequently
discovers that any property and/or data identified above is still in his
possession, custody or control, he agrees to return all such property and data
to the Company as soon as practicable, but in no event later than 10 days after
making such discovery. Executive agrees that he has cleared all expense
accounts, repaid everything he owes to the Company or any Releasee, paid all
amounts he owes on the Company-provided credit cards or accounts (such as cell
phone accounts), and canceled or personally assumed any such credit cards or
accounts.
4.Review and Revocation. Executive acknowledges that he has been given in excess
of twenty-one (21) calendar to consider the terms of this Reaffirmation
Agreement. Executive further agrees that any modifications, material or
otherwise, made to this Reaffirmation Agreement do not restart or affect in any
manner the original twenty-one (21) calendar day consideration period. Executive
shall have seven (7) calendar days from the date this Reaffirmation Agreement is
originally executed to revoke Executive’s consent to the terms of this
Reaffirmation Agreement. Such revocation must be in writing and sent via hand
delivery to the attention of the Company’s General Counsel, Reggie Davis at 221
Main Street, Suite 1000, San Francisco, CA 94105 or signed via DocuSign to the
attention of the Company’s General Counsel at Reggie.Davis@DocuSign.com. Notice
of such revocation must be received within the seven (7) calendar days
referenced above. In the event of such revocation, this Reaffirmation Agreement
shall not become effective and Executive shall not have any rights to the
consideration set forth in Section 2(c) of the Release Agreement. Provided that
Executive does not revoke this Agreement within such seven (7) day period, this
Reaffirmation Agreement shall become effective on the eighth (8th) calendar day
after the date on which Executive signs it.
*** AGREEMENT NOT TO BE SIGNED BEFORE FEBRUARY 15, 2019 ***


Dated:
 
 
 
 
 
 
Neil Hudspith








--------------------------------------------------------------------------------





EXHIBIT C
EXCLUSIVE CONSULTING AGREEMENT
This Exclusive Consulting Agreement (“Agreement”) is entered into as of February
__, 2019, by and between DocuSign, Inc., its affiliates and subsidiaries (the
“Company”) and Neil Hudspith (“Hudspith” or “Consultant”).
WHEREAS, Hudspith’s employment with the Company ended on February 15, 2019;
WHEREAS, the Company desires to retain Hudspith as an independent contractor to
perform exclusive consulting services for the Company, and Hudspith is willing
to perform such services, on the terms described herein.
In consideration of the mutual promises contained herein, the parties agree as
follows:
1.Services and Compensation. The Company agrees to compensate Consultant for
Consultant’s performance of service as follows:
A.Consultant will work as an independent contractor for the Company through
February 15, 2020. The Company will not employ Consultant during this period.
Consultant will qualify as a “service provider” and will continue time based
vesting throughout the term of this Exclusive Consulting Agreement with respect
to Restricted Stock Unit (“RSU”) grant number 00005598, 006990 and 00009297
under the Company’s Amended and Restated 2011 Equity Incentive Plan and the 2018
DocuSign, Inc. Equity Incentive Plan (collectively, the “Plan”). Consultant will
continue to vest in shares in RSU grant number 00005598, 006990 and 00009297
pursuant to the Plan for the duration of this Consulting Agreement. For the
purposes of clarity, Executive shall not be considered a “service provider”
during the term of this Exclusive Consulting Agreement, and shall not continue
time based vesting, with respect to RSU grant number 001816 and 003342.
B.Consultant will be paid a monthly retention of $3,600 per month for up to
twenty- five (25) hours of service. Consultant agrees to make himself available
for up to (25) hours per month and to perform services at mutually-convenient
times as needed by the Company during the term of this Agreement. Consultant
will be provided via email or in writing specific deliverables to perform for
the Company from the Company’s Chief Executive Officer. Those tasks will include
engaging with Company customers as requested by the sales leadership team,
focusing on projects utilizing Consultant’s expertise in the industry, speaking
engagements, or consulting on matters as requested by the Company’s Chief
Executive Officer. Consultant agrees to exercise reasonable effort to complete
projects, and respond to inquiries related to those projects, in a timely
manner.
2.
Confidentiality.

A.Definition. “Confidential Information” means the Company’s assigned
inventions, trade secrets as well as other proprietary knowledge, information,
ideas, know-how, non-public intellectual property rights including unpublished
or pending patent applications and all related patent rights, manufacturing
techniques, formulae, processes, discoveries, improvements, ideas, conceptions,
compilations of data, and developments, whether or not patentable and whether
information Consultant learned about or developed in connection with his former
employment with and/or learns about or develops in current consulting services
for the Company.
B.Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use Confidential Information for any purpose
whatsoever other than the performance of the services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Consultant may
disclose: (i) the terms of this Agreement to Consultant’s attorneys, accountants
and other advisors who have a need to know of such information: and (ii) the
terms of Consultant’s obligations contained in the Confidential Information,
Invention Assignment and Arbitration Agreement as amended in Paragraph 8.C (the
“Confidentiality Agreement”) and this Agreement, to prospective employers and
other persons or entities with whom Consultant is working that have a need to
know such information, provided that they agree to hold such information in
strictest confidence.
C.Former Client Confidential Information. Consultant agrees that Consultant will
not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant (other than the Company) or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant, if any. Consultant also agrees that Consultant will not bring
onto the Company’s premises any unpublished document or proprietary information
belonging to any such employer, person or entity





--------------------------------------------------------------------------------





unless consented to in writing by such employer, person or entity.
D.Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.
E.Return of Materials. Upon the termination of this Agreement, or upon Company’s
earlier request, Consultant will deliver to the Company and not retain all of
the Company’s property, including but not limited to all electronically stored
information and passwords to access such property, and all Confidential
Information that Consultant may have in Consultant’s possession or control.
3.Ownership.
A.Assignment. Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, discovered, developed or reduced to practice by Consultant,
solely or in collaboration with others, during the term of this Agreement that
relate in any manner to the business of the Company that Consultant may be
directed to undertake, investigate or experiment with or that Consultant may
become associated with in work, investigation or experimentation in the
Company’s line of business in performing the Services under this Agreement
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to assign (or cause to be assigned) and hereby assigns fully to the
Company all Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating to all Inventions.
B.Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.
C.Pre-Existing Materials. Consultant agrees that if, in the course of performing
the Services, Consultant incorporates into any Invention developed under this
Agreement any pre- existing invention, improvement, development, concept,
discovery or other proprietary information owned by Consultant or in which
Consultant has an interest, (i) Consultant will inform Company, in writing
before incorporating such invention, improvement, development, concept,
discovery or other proprietary information into any Invention, and (ii) the
Company is hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such Invention. Consultant will not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.
D.Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.
4.
Conflicting Obligations.

A.Conflicts. Consultant is an independent contractor and is free to enter into
agreements to provide services for other clients providing that such services
shall not be provided to a competitor of the Company during the term of this
Consulting Agreement. For the purposes of this agreement, a “competitor of the
Company” shall refer to any entity or individual developing, selling or
consulting on software or services in the system of agreement software
landscape. If Consultant has any question about whether a prospective client
would be viewed as a competitor, the Consultant shall request





--------------------------------------------------------------------------------





approval from the Company before accepting a new engagement during the term of
this Consulting Agreement. Consultant’s violation of this Section 4.A will be
considered a material breach.
B.Reports. Consultant also agrees that Consultant will, from time to time during
the term of this Agreement, keep the Company advised as to Consultant’s progress
in performing the services under this Agreement.
5.Term and Termination.
A.Term. The term of this Agreement will begin the day immediately following
Consultant’s final date of employment with the Company and will continue until
February 15, 2020, unless terminated earlier by either party as provided herein.
The Term may only be extended by mutual written agreement of the parties.
B.Termination for Convenience by Consultant. Consultant shall be permitted to
cancel this Agreement for convenience with 30-days written notice to the other
party.
C.Termination for Cause by Company. Company shall be permitted to cancel this
Agreement early for Cause pursuant to the terms herein. Cause under this
provision shall be defined as Consultant not fulfilling the duties described in
Section 1(B) of this Agreement, committing a material breach of any provision of
this Agreement, or engaging in fraud or criminal misconduct.
D.Termination for Convenience by Company. Company shall be permitted to cancel
this Agreement for convenience with 30-days written notice to Consultant, but,
it is understood and agreed that if Company terminates this Agreement for
convenience, then Consultant shall be entitled to vesting acceleration from RSU
grant number 00005598, 006990 and 00009297 of any time based vesting events
which otherwise would have occurred between Consultant’s early termination date
and February 15, 2020.
E.Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other under this Agreement shall cease except: Section 2
(Confidentiality), Section 3 (Ownership), Section 4 (Conflicting Obligations),
Section 6 (Independent Contractor; Benefits), and Section 7 (Indemnification)
will survive termination of this Agreement.
6.Independent Contractor; Benefits.
A.Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. As an independent contractor, Consultant’s undertakings on behalf
of other clients shall not be restricted in any way, provided they do not
conflict with any provisions of this Agreement or preclude Consultant from
complying with them. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance. All such tools and
materials shall remain the sole property of Consultant. Consultant acknowledges
and agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self- employment and other taxes on such
income. If any court or federal, state or local agency determines that
Consultant is not an independent contractor, each party shall be responsible for
any taxes, costs or other expenses that are determined to be the responsibility
of such party in connection with such ruling, but the Company shall bear the
cost of and reimburse Consultant as to any penalties or interest assessed on any
amounts that may be determined to be owing by either party.
B.Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company (excluding any COBRA benefits
Consultant may enroll in). If Consultant is reclassified by a state or federal
agency or court as Company’s employee, Consultant will become a reclassified
employee and will receive no benefits from the Company, except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans or
programs of the Company in effect at the time of such reclassification,
Consultant would otherwise be eligible for such benefits.
C.Upon receipt of appropriate documentation and an invoice, the Company will
reimburse Consultant for reasonable expenses Consultant incurs in performing the
services at the Company’s request in accordance with the Company’s standard
travel and expense reimbursement policy.
7.Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers





--------------------------------------------------------------------------------





and employees from and against all taxes, losses, damages, liabilities, costs
and expenses, including attorneys’ fees and other legal expenses, arising
directly or indirectly from or in connection with any third party claim based
upon (i) any grossly negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees or agents, (ii) any breach by
the Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement, (iii) any failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations. Company agrees to indemnify and hold harmless the Consultant from
and against all taxes, losses, damages, liabilities, costs and expenses,
excluding attorneys’ fees and other legal expenses, arising directly or
indirectly from or in connection with any third party claim based upon (i) any
grossly negligent, reckless or intentionally wrongful act of Company or
Company’s assistants, employees or agents, (ii) any failure of Company to comply
with all applicable laws, rules and regulations, or (iii) services performed by
Consultant at the direction of Company (except to the extent covered by
Consultant’s indemnity obligations above).
8.Miscellaneous.
A.Governing Law. This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.
B.Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
C.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement, excluding but not limited to the Confidentiality
Agreement signed on January 31, 2013. For the purposes of clarity, all parties
agree that the Confidentiality Agreement shall: (i) be governed under California
law and any dispute shall take place in San Francisco, CA or such other location
as is mutually agreed by the parties in writing; and (ii) that Section 9 therein
shall be struck in its entirety and will not be enforced. Any modification or
amendment of this Agreement, or additional obligation assumed by either party in
connection with this Agreement, shall be effective only if placed in writing and
signed by both parties or by authorized representatives of each party. No
provision of this Agreement can be changed, altered, modified, or waived except
by an executed writing by the parties.
D.Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.
E.Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, via
DocuSign, or mailed by U.S. registered or certified mail (return receipt
requested), to the party at the party’s address written below or at such other
address as the party may have previously specified by like notice. If by mail,
delivery shall be deemed effective three business days after mailing in
accordance with this Section 8.E.
(1)
If to the Company, to:

Reggie Davis
DocuSign, Inc.
221 Main Street, Suite 1000
San Francisco, CA 94105
DocuSign delivery: reggie.davis@docusign.com
(2)If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.
F.Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.
G.Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.
IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first written above.





--------------------------------------------------------------------------------





Neil Hudspith
 
DocuSign, Inc.
By:
 
 
By:
 
Name:
William Hudspith
 
Name:
 
 
 
 
Title:
 
Address for Notice:
 
 
 
 
 
 
 
 
 
 
 



    





